M. J. Kelly, J.
(concurring). In this case a jury trial commenced on June 8, 1981, and continued through June 12, 1981. On that date, both defendant and a codefendant pled guilty as charged to armed robbery. A sentence bargain was confirmed by the court of 5 to 20 years imprisonment. In his appellate brief, the prosecutor relied on this Court’s opinion in People v Greene, 116 Mich App 205; 323 NW2d 337 (1982), but after that brief was *75written the Supreme Court reversed, People v Greene, 414 Mich 896 (1982), in which the Supreme Court noted that as to advice of a mandatory minimum sentence:
"The existence of a sentence bargain does not negate the requirement that this advice be given.”
We noted in People v Shively, 116 Mich App 323, 326; 323 NW2d 383 (1982), that this exaltation of form over substance results in an injustice to the people. We urged the Supreme Court to reconsider the rule announced in People v Rogers, 412 Mich 669; 316 NW2d 701 (1982), and I take this opportunity to reiterate that even diligent, learned, and experienced trial judges make mistakes and probably will continue to do so. Cf. People v Belknap, 109 Mich App 406, 408, fn 1; 311 NW2d 369 (1981), rev'd 413 Mich 900 (1982).
For similar observations, see my concurrence in the case of People v Harrison, 117 Mich App 472; 324 NW2d 57 (1982).